Exhibit 12(d) Entergy Mississippi, Inc. Computation of Ratios of Earnings to Fixed Charges and Ratios of Earnings to Combined Fixed Charges and Preferred Dividends 2005 2006 2007 2008 2009 Fixed charges, as defined: Total Interest $43,707 $51,216 $47,020 $46,888 $51,282 Interest applicable to rentals 771 1,427 1,577 1,638 1,959 Total fixed charges, as defined $44,478 $52,643 $48,597 $48,526 $53,241 Preferred dividends, as defined (a) 5,129 4,373 4,144 4,402 4,370 Combined fixed charges and preferred dividends, as defined $49,607 $57,016 $52,741 $52,928 $57,611 Earnings as defined: Net Income $62,103 $52,285 $72,106 $59,710 $77,636 Add: Provision for income taxes: Total income taxes 33,952 28,567 35,850 33,240 42,323 Fixed charges as above 44,478 52,643 48,597 48,526 53,241 Total earnings, as defined $140,533 $133,495 $156,553 $141,476 $173,200 Ratio of earnings to fixed charges, as defined 3.16 2.54 3.22 2.92 3.25 Ratio of earnings to combined fixed charges and preferred dividends, as defined 2.83 2.34 2.97 2.67 3.01 (a) "Preferred dividends," as defined by SEC regulation S-K, are computed by dividing the preferred dividend requirement by one hundred percent (100%) minus the income tax rate.
